Case 3:13-cv-00808-MHL Document 229 Filed 11/23/18 Page 1 of 4 PageID# 5823



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION

THE TRUSTEES OF COLUMBIA                       Civil Action No. 3:13-cv-00808-JRS
UNIVERSITY IN THE CITY OF NEW
YORK,

              Plaintiff                        JURY TRIAL DEMANDED

       vs.

SYMANTEC CORPORATION,

              Defendant



                  SYMANTEC CORPORATION’S RESPONSE TO
              MOTION FOR LEAVE TO SUPPLEMENTAL AUTHORITY

       Defendant Symantec Corporation (“Symantec”) states as follows in response to the

Motion for Leave to Supplemental Authority filed by Plaintiff The Trustees of Columbia

University in the City of New York (“Columbia”) (Dkt. 224).

       Columbia seeks the Court’s leave to submit a decision by the Patent Trial and Appeal

Board (“PTAB”) in Kingston Technology Co. v. Spex Technologies Inc., IPR No. 2018-01002,

Paper No. 12 (P.T.A.B. Nov. 6, 2018) in support of Columbia’s Motion for Summary

Judgement. Dkt. 224 at 1.

       Symantec does not oppose Columbia’s motion. However, the Kingston Technology

decision is not binding on this Court, and the PTAB cannot reverse the Federal Circuit’s decision

in Shaw Industries Group, Inc. v. Automated Creel Systems,Inc., 817 F.3d 1293, 1300 (Fed. Cir.

2016). See Tinnus Enterprises, LLC v. Telebrands Corp., 846 F.3d 1190, 1202 (Fed. Cir. 2017)

(stating that a PTAB decision is not binding on the Federal Circuit). Symantec therefore urges




                                              -1-
Case 3:13-cv-00808-MHL Document 229 Filed 11/23/18 Page 2 of 4 PageID# 5824



the Court to credit the plain language of the Shaw decision over the non-binding decision of the

PTAB.

        In addition, the Federal Circuit has favorably cited Shaw Industries regarding IPR

estoppel subsequent to SAS. See Google LLC v. Conversant Wireless Licensing S.A.R.L., ---

Fed.Appx. ----, 2018 WL 6072337, *4 (Fed. Cir. Nov. 20, 2018). Namely, the Federal Circuit

cited Shaw Industries to support the proposition that “both LGE and Google would potentially be

collaterally estopped under 35 U.S.C. § 315(e) from making certain anticipation and obviousness

arguments.” The PTAB’s suggestion in Kingston that Shaw Industries is limited to “pre-SAS”

circumstances is therefore contrary to the Federal Circuit’s continuing reliance on Shaw

Industries regarding estoppel.

                                            SYMANTEC CORPORATION

                                            By: /s/ David A. Nelson

                                            Dabney J. Carr, IV, VSB #28679
                                            TROUTMAN SANDERS LLP
                                            P. O. Box 1122
                                            Richmond, Virginia 23218-1122
                                            Telephone: (804) 697-1200
                                            Facsimile: (804) 697-1339
                                            dabney.carr@troutmansanders.com

                                            David A. Nelson (pro hac vice)
                                            davenelson@quinnemanuel.com
                                            Stephen A. Swedlow (pro hac vice)
                                            stephenswedlow@quinnemanuel.com
                                            500 West Madison St., Suite 2450
                                            Chicago, Illinois 60661
                                            Telephone: (312) 705-7400
                                            Facsimile: (312) 705-7401
                                            QUINN EMANUEL URQUHART & SULLIVAN
                                            LLP




                                             -2-
Case 3:13-cv-00808-MHL Document 229 Filed 11/23/18 Page 3 of 4 PageID# 5825



                                  Yury Kapgan (pro hac vice)
                                  yurykapgan@quinnemanuel.com
                                  865 S. Figueroa St., 10th Floor
                                  Los Angeles, California 90017
                                  Telephone: (213) 443-3000
                                  Facsimile: (213) 443-3100
                                  QUINN EMANUEL URQUHART &
                                  SULLIVAN LLP

                                  Derek L. Shaffer (pro hac vice)
                                  derekshaffer@quinnemanuel.com
                                  777 6th Street NW, 11th floor
                                  Washington, D.C. 20001-3706
                                  Telephone: (202) 538-8000
                                  Facsimile: (202) 538-8100
                                  QUINN EMANUEL URQUHART &
                                  SULLIVAN LLP


                                  ATTORNEYS FOR DEFENDANT SYMANTEC
                                  CORPORATION




                                   -3-
Case 3:13-cv-00808-MHL Document 229 Filed 11/23/18 Page 4 of 4 PageID# 5826



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 23, 2018, I electronically filed the foregoing pleading

with the Clerk of Court using the CM/ECF system, which then will send automatic notification

of such filing (NEF) to the following:

Dana D. McDaniel (VSB No. 25419)
dmcdaniel@spottsfain.com
John M. Erbach (VSB No. 76695)
jerbach@spottsfain.com
Spotts Fain, P.C.
411 East Franklin Street, Suite 600
Richmond, Virginia 23219
Phone: (804) 697-2065
Fax: (804) 697-2165

Garrard R. Beeney (pro hac vice)
beeneyg@sullcrom.com
Stephen J. Elliott (pro hac vice)
elliotts@sullcrom.com
W. Rudolph Kleysteuber (pro hac vice)
kleysteuberr@sullcrom.com
Dustin F. Guzior (pro hac vice)
guziord@sullcrom.com
SULLIVAN & CROMWELL LLP
125 Broad Street
New York, New York 10004
Phone: (212) 558-4000
Fax: (212) 558-3588


Counsel for The Trustees of Columbia University
In the City of New York

                                            /s/
                                            Dabney J. Carr, IV, VSB #28679
                                            TROUTMAN SANDERS LLP
                                            P. O. Box 1122
                                            Richmond, Virginia 23218-1122
                                            Telephone: (804) 697-1200
                                            Facsimile: (804) 697-1339
                                            dabney.carr@troutmansanders.com
                                            Counsel for Defendant Symantec Corporation




                                             -4-
